Citation Nr: 0402035	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbar paravertebral myositis.  

2.  Entitlement to a compensable rating for schistosomiasis.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran a 20 percent rating for his service 
connected lumbar paravertebral myositis, and denied a total 
disability rating, based on individual unemployability, for 
pension purposes.  He responded by filing an October 1991 
Notice of Disagreement, and was sent a November 1991 
Statement of the Case by the RO.  He then filed a December 
1991 VA Form 9, perfecting his appeal of these issues.  In 
March 1992, he testified before a hearing officer at the RO.  

These issues were initially presented to the Board in May 
1994, at which time they were remanded for additional 
development.  In a September 1996 rating decision, the 
veteran was awarded entitlement to pension, based on a 
finding of total disability.  He was also awarded a 40 
percent rating for his service connected low back disability.  
The RO concluded that these awards constituted a total grant 
of the benefits sought on appeal, and did not return the 
claim to the Board.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  
The award of pension benefits constitutes a full grant of the 
benefits sought regarding that issue, and this issue is no 
longer before the Board.  

This appeal also arises from a September 1997 rating decision 
which denied the veteran's application to reopen his claim 
for service connection for a psychiatric disability, denied a 
compensable rating for schistosomiasis, and denied a total 
disability rating based on individual unemployability.  He 
responded by filing a September 1997 Notice of Disagreement, 
and was sent a September 1998 Statement of the Case.  He then 
filed a September 1998 VA Form 9, perfecting his appeal of 
these issues.  These issues have been merged into the 
veteran's pending appeal.  The veteran originally requested a 
personal hearing at the RO regarding these issues, but 
canceled his scheduled hearing in July 1998.  He has not 
requested another hearing be scheduled.  

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability will be the subject 
of this Board decision, and the remainder of the issues will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In an April 1974 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, and the veteran did not file a timely appeal of 
this decision.  

3.  The evidence submitted since the RO's 1974 denial of the 
veteran's claim for service connection for psychiatric 
disability does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  


CONCLUSION OF LAW

1.  The April 1974 unappealed rating decision denying the 
veteran's claim for service connection for a psychiatric 
disability is final, and may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the RO's 1974 decision is not 
new and material with respect to the claim for service 
connection for a psychiatric disability, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
filing of the veteran's claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and the August 2001 letter to the veteran informing 
him of the VCAA, the veteran has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported receiving VA 
medical treatment at the VA medical centers in New York, NY, 
and San Juan, PR, and these records were obtained.  Records 
have also been obtained from the Social Security 
Administration.  Private medical records have been obtained 
from H.S.L., M.D., and G.T., M.D.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, the VA's obligations under the VCAA are met, 
and his appeal is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed by 
the August 2001 VCAA letter of the evidence that was 
necessary to substantiate his claim.  The appellant has had 
over a year since this document was issued to submit 
additional evidence, and he in fact has done so; therefore, 
there is no indication that further delaying adjudication of 
the appellant's appeal would serve his interests.  

The veteran seeks to reopen his claim for service connection 
for a psychiatric disability.  In an April 1974 rating 
decision, the RO denied the veteran's claim for service 
connection for a nervous condition, diagnosed as 
schizophrenic reaction, undifferentiated type.  The evidence 
before the rating board included the service medical records, 
negative for psychiatric problems.  The earliest complaints 
of record of psychiatric symptoms dated from August 1973, 
when the veteran was put on Valium and methadone.  A VA 
examination in 1974 yielded a diagnosis of schizophrenia.  
The RO did not find that the veteran's psychiatric disability 
began during military service or within a year thereafter, or 
that it was causally related to any incident of service.  The 
veteran did not appeal this decision, and it is therefore 
final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Subsequent to the RO's 1974 denial, the veteran has submitted 
both private and VA medical records in support of his claim.  
However, for the reasons to be discussed below, this evidence 
is not new and material, and his application to reopen his 
claim for service connection for a psychiatric disability 
must be denied.  

Since the 1974 rating decision, the veteran was received VA 
medical treatment for his claimed psychiatric disability.  In 
December 1990, he was hospitalized at a VA medical center for 
drug addiction and major depression, with psychotic features.  
He was treated with medication and individual psychotherapy, 
and was discharged from the hospital in January 1991.  No 
date of onset for this disability was given.  A May 1991 VA 
psychiatric examination diagnosed the veteran with a 
substance abuse disorder.  A June 1996 VA psychiatric 
examination report confirmed diagnoses of substance abuse 
disorder and dysthymia, but gave no date of onset for these 
disabilities.  Since then, the veteran has continued to 
receive intermittent VA treatment for depression and 
substance abuse.  

While the veteran's VA treatment records are new, in that 
they were not of record at the time of the prior final 
denial, they are also cumulative and redundant of evidence 
already of record, in that they merely confirming a current 
diagnosis of a psychiatric disability; i.e. substance abuse 
disorder and depression.  None of the submitted VA medical 
reports suggest the onset of this disability during military 
service, or within a year thereafter.  At the time of the 
initial 1974 denial, the RO conceded the presence of a 
current psychiatric disability, diagnosed as schizophrenic 
reaction.  Thus, in merely confirming the diagnosis of a 
current psychiatric disability, the veteran's VA treatment 
records are not new and material, and may not be used to 
reopen his service connection claim.  

The only VA treatment record which suggests the onset of 
psychiatric symptoms during the veteran's military service is 
a March 1990 VA medical examination report which noted a 
"history of nervous condition since 1970."  However, the 
examiner did not note the basis for this conclusion.  The 
examiner did not report treating the veteran in 1970 or any 
time prior to 1990, and did not indicate he had reviewed the 
veteran's medical records, which were negative for 
indications of psychiatric problems.  Therefore, the Board 
can only conclude that the veteran himself reported this 
medical history to the examiner.  Lay assertions, merely 
transcribed by a medical expert, do not amount to new and 
material evidence.  See Leshore v. Brown, 8 Vet. App. 406 
(1995).  Because, in the present case, the examiner's 
statement regarding the onset of the veteran's symptoms in 
1970 is merely a reflection of the veteran's own lay 
assertions, it does not qualify as new and material evidence; 
moreover, the veteran had also contended in his earlier claim 
that he had developed a psychiatric disorder in service, and 
this claim was denied in 1974.  

Considering next the veteran's private medical treatment 
records, these records are not new and material, and cannot 
be used to reopen his claim.  Beginning in approximately 
1991, the veteran was treated by H.S.L, M.D., a private 
psychiatrist.  According to the veteran's self-reported 
history, he began experiencing feelings of "anguish" during 
military service, due to the possibility of being sent to 
Vietnam, and his close proximity to the Berlin Wall.  He also 
reported being involved in a motor vehicle accident during 
service while in Germany.  As a result of this information, 
Dr. L. noted the "evolution of the veteran's nervous 
condition around 1969-70."  

According to a summary of treatment by G.T., a private 
psychiatrist, the veteran had a history of "depressed 
symptoms that result from his military experience."  When 
Dr. T. began treating the veteran in April 1996, he reported 
such symptoms as depressed mood, poor sleep, and social 
isolation.  Dr.T. confirmed a diagnosis of major depression.  

In reviewing this evidence, the Board notes that neither Dr. 
T. or Dr. L. personally treated the veteran during service, 
or at any time prior to 1991.  Therefore, their statements 
that his psychiatric symptoms began during service, or 
shortly thereafter, must be based on some source other than 
first-hand knowledge.  Dr. L. explicitly stated that the 
veteran himself reported his medical history to the examiner, 
and he did not indicate he reviewed any other medical 
records.  Dr. T. did not indicate the basis of his statement 
that the veteran's "depressed symptoms [resulted] from his 
military experience."  However, Dr. T. did not indicate any 
source, independent of the veteran, of the veteran's medical 
history.  Therefore, as noted above, the Board can only 
conclude that the veteran himself reported his medical 
history to Drs. T. and L.  Lay assertions, merely transcribed 
by a medical expert, do not amount to new and material 
evidence.  See Leshore, supra.  Moreover, medical opinion 
statements which are based on an inaccurate factual premise 
carry no probative weight.  See Kightly v. Brown, 6 Vet. 
App. 200, 205-6 (1994).  Because, in the present case, the 
examiners' statements regarding the onset of the veteran's 
symptoms during military service, or within a year 
thereafter, are merely a reflection of the veteran's own lay 
assertions, these statements do not qualify as new and 
material evidence.  

Finally, the veteran has offered his own assertions that his 
psychiatric disability began during military service, or 
within a year thereafter.  However, the veteran's lay 
assertions regarding medical causation and etiology do not 
constitute new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211,214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a psychiatric disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.  


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen his service connection 
claim for a psychiatric disability is denied.  



REMAND

The veteran seeks a compensable rating for his service-
connected schistosomiasis.  He was last examined for this 
disability in June 1997, nearly 7 years ago.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, this issue must be remanded for additional 
development.  

The veteran also seeks an increased rating for his service-
connected lumbar paravertebral myositis.  This disability was 
last examined in June 1996, nearly 8 years ago.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman, supra.  The Board also notes that 
during the pendency of this appeal, the rating criteria for 
the evaluation of spinal disabilities has changed.  Effective 
September 23, 2002, new criteria were established for rating 
of intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Also, effective September 26, 
2003, new diagnostic criteria for spinal disabilities were 
added to 38 C.F.R. Part 4, listed as Diagnostic Codes 5235-
5243.  68 Fed. Reg. 51454 (August 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In reconsidering the veteran's claim 
for lumbar paravertebral myositis, the RO must apply the 
revised regulations, as applicable based on the specific 
facts in the present case.  

The veteran has also perfected an appeal of the denial of a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other issues being remanded by the Board, it will be held in 
abeyance until those other issues are resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the degree of impairment 
resulting from his schistosomiasis.  
Documentation of proper notification of 
the scheduling of the examination should 
be made a part of the record.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner for 
diagnostic or other purposes must be 
conducted.  After examining the veteran 
and reviewing the claims file, the 
examiner should list all symptoms and/or 
impairment resulting from his 
schistosomiasis.  The medical basis for 
all opinions expressed should be noted 
for the record.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the disability resulting from 
his service-connected disability of the 
lumbosacral spine.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include full range of 
motion studies, x-rays, and any other 
tests considered necessary by the 
examiner.  The examiner should provide 
ranges of motion for the thoracolumbar 
spine, reflecting forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
In testing range of motion of the 
veteran's thoracolumbar spine, the 
examiner should note if the veteran has 
any additional limitation of motion due 
to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  Any other disability, to 
include any neurological disability, 
resulting from the veteran's lumbar 
paravertebral myositis also should be 
noted.  The medical basis for all 
opinions expressed should also be given.  

3.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's claims for 
increased ratings for lumbar 
paravertebral myositis and 
schistosomiasis, and a total disability 
rating based on individual 
unemployability in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



